Name: Commission Regulation (EEC) No 1717/85 of 24 June 1985 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1985
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  trade policy
 Date Published: nan

 25. 6. 85 Official Journal of the European Communities No L 165/9 COMMISSION REGULATION (EEC) No 1717/85 of 24 June 1985 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1985 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1985, the qualities and buying-in prices for products which may be bought in by the intervention agen ­ cies are fixed in the said Annex.' 2. The Annex is replaced by the Annex to this Regu ­ lation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (3), as last amended by Regulation (EEC) No 2048/84 (4), lays down the qualities and buying-in prices for products which could be bought in by inter ­ vention agencies during the period 15 July to 15 December 1984 ; Whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1985 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regulation (EEC) No 2755/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . O OJ No L 137, 27 . 5 . 1985, p. 22. (3) OJ No L 284, 29 . 10 . 1980 , p . 33 . (4) OJ No L 190, 18 . 7. 1984, p. 7. No L 165/10 Official Journal of the European Communities 25. 6 . 85 ANNEX INTERVENTION BUYING-IN PRICES FRANCE : AGNEAUX (ECU/100 kg green rate) Quality (') U 3 (couvert) R 3 (couvert) O 3 (couvert) U 4 (gras) R 4 (gras) Week commencing : | 15 July 1985 380,596 367,472 337,943 308,414 298,571 22 July 1985 374,216 361,312 332,278 303,244 293,566 29 July 1985 373,520 360,640 331,660 302,680 293,020 5 August 1985 373,288 360,416 331,454 302,492 292,838 12 August 1985 373,288 360,416 331,454 302,492 292,838 19 August 1985 373,288 360,416 331,454 302,492 292,838 26 August 1985 373,288 360,416 331,454 302,492 292,838 2 September 1985 373,288 360,416 331,454 302,492 292,838 9 September 1985 373,288 360,416 331,454 302,492 292,838 16 September 1985 373,288 360,416 331,454 302,492 292,838 23 September 1985 373,288 360,416 331,454 302,492 292,838 30 September 1985 374,448 361,536 332,484 303,432 293,748 7 October 1985 375,608 362,656 333,514 304,372 294,658 14 October 1985 376,768 363,776 334,544 305,312 295,568 21 October 1985 377,928 364,896 335,574 306,252 296,478 28 October 1985 379,088 366,016 336,604 307,192 297,388 4 November 1985 381,060 367,920 338,355 308,790 298,935 11 November 1985 383,496 370,272 340,518 310,764 300,846 18 November 1985 388,136 374,752 344,638 314,524 304,486 25 November 1985 393,704 380,128 349,582 319,036 308,854 2 December 1985 401,244 387,408 356,277 325,146 314,769 9 December 1985 408,784 394,688 362,972 331,256 320,684 (') Within the meaning of point F of Annex III to Regulation (EEC) No 2657/80, as last amended by Regulation (EEC) No 889/85.